FILED
                              NOT FOR PUBLICATION                           MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



EDUARD SIHOMBING; MARTHA                           No. 08-72958
SITOMPUL; et al.,
                                                   Agency Nos.       A095-629-801
               Petitioners,                                          A094-833-481
                                                                     A094-833-482
  v.                                                                 A094-833-483

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Eduard Sihombing, Martha Sitompul, and their children, natives and citizens

of Indonesia, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

applications for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review for substantial evidence factual findings, Singh v. Gonzales, 439

F.3d 1100, 1105 (9th Cir. 2006), and we deny the petition for review.

      In their opening brief, petitioners do not challenge the agency’s dispositive

determination that Eduard Sihombing’s asylum claim was time-barred.

      Substantial evidence supports the agency’s adverse credibility determination

because of inconsistencies regarding the location of the church bombing, the

severity of injuries suffered by those harmed in the bombing, and Sihombing’s

whereabouts on the purported date of the bombing, and these inconsistencies go to

the heart of petitioners’ claims. See Pal v. INS, 204 F.3d 935, 938 (9th Cir. 2000)

(sustaining adverse credibility determination based in part on inconsistencies

between testimony and documentary evidence concerning date of the alleged

incident of persecution); Malhi v. INS, 336 F.3d 989, 993 (9th Cir. 2003) (finding

“geographic discrepancies which went to the heart” of applicant’s claim).

Substantial evidence also supports the adverse credibility determination based on

the inconsistency regarding the presence of petitioners’ children during the assault

at their home. Don v. Gonzales, 476 F.3d 738, 741-43 (9th Cir. 2007)

(inconsistencies and lack of details regarding the event that spurred the persecutors

to threaten petitioner go to the heart of the claim and are not trivial). The agency


                                           2                                     08-72958
reasonably rejected petitioners’ explanations for the inconsistencies. See Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the absence of credible

testimony, petitioners’ asylum and withholding of removal claims fail. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because petitioners’ CAT claim is based on the same testimony found to be

not credible, and they point to no other evidence the agency should have

considered, substantial evidence also supports the denial of CAT relief. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   08-72958